J-A25012-14

NON-PRECEDENTIAL DECISION              SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :      PENNSYLVANIA
                  Appellant                :
                                           :
            v.                             :
                                           :
IBRAHIM MUHAMMED,                          :
                                           :
                  Appellee                 : No. 2579 EDA 2013

                  Appeal from the Order August 16, 2013,
               Court of Common Pleas, Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0004101-2012
           CP-51-CR-0004103-2012 and CP-51-CR-0004105-2012

BEFORE: DONOHUE, WECHT and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                        FILED OCTOBER 03, 2014

      The Commonwealth of Pennsylvania appeals from the August 16, 2013

order entered by the Philadelphia County Court of Common Pleas granting,




the area of false confessions.1       While this appeal was pending, the

Pennsylvania Supreme Court decided the case of Commonwealth v. Alicia,

92 A.3d 753 (Pa. 2014).       The Alicia case involved the same proffered

expert, Dr. Leo, and the entry of an order by the trial court that is identical

to the order it entered in the case at bar, wherein it recognized Dr. Leo as an

expert in the field of false confessions and stated:


1
  In its notice of appeal, the Commonwealth certified that the suppression
                                                                      See
Pa.R.A.P. 311(d).


*Retired Senior Judge assigned to the Superior Court.
J-A25012-14


          1. Dr. Leo may testify, based on his knowledge, his
             own research and the research of others with
             which he is familiar, about the general concept of
             false confessions.

          2. Dr. Leo may further testify, again based on his
             knowledge, his own research and the research of
             others with which he is familiar, about:

              (a). Police training methods in the field of
              interrogations;

              (b). Police interrogation methods; and

              (c). Why certain interrogation techniques, if used
              in a particular case, may increase the risk of false
              confession.

          3. Dr. Leo may not testify as to case specific
             allegations about the interrogation in the instant
             case, and may not offer testimony based on:

              (a). Statements provided to him by the defendant
              either verbally or in writing;

              (b). Documents or reports prepared by counsel or
              other experts, to the extent such documents or
              reports purport to be based on discussions with or
              information about the defendant, Jose Alicea
              [sic];

              (c). What he believes may be factors specific to
              this interrogation that may have given rise to a
              false confession; and

              (d). Whether or not he believes the confession in
              this case was voluntary or coerced, or true or
              false.

Id. at 758-59 (quoting Trial Court Order, 8/12/08) (emphasis in the

original); Trial Court Order, 8/16/13 (emphasis in the original).    Our




                                    -2-
J-A25012-14


Supreme Court in Alicia

                                        s the proposed testimony of Dr. Leo



                      Id. at 764.

                                                               Alicia.2   See

Commonwealth v. Demmitt, 45 A.3d 429, 432 (Pa. Super. 2012), appeal

denied,

decision permitting Dr. Leo to testify as an expert in the area of false

confessions and remand the case for further proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/3/2014




2
  We note that following publication of the decision in Alicia, counsel for
Muhammed filed with this Court notice that he conceded the appeal, stating,
                                                                       Alicia,
and acknowledges that the present state of the law requires a reversal of the

Concede Appeal, 8/29/14, at ¶4.


                                    -3-